SWYGERT, Circuit Judge
(dissenting).
The record shows that in support of their motion to dismiss the original complaint, the defendants Groak, the Chairman of the Board of Appeals and Review of the Civil Service Commission, and Connor, the director of the Commission’s Chicago regional office, contended that the court did not have jurisdiction because the individual members of the Commission were not named as defendants. This contention was one of six grounds advanced in support of the motion. The sixth ground was that the court lacked jurisdiction to grant the relief sought because it was within the Commission’s discretion to extend the time for an administrative appeal and the court could not direct the Commission to perform a discretionary act.
The plaintiff subsequently filed an amended complaint naming the members of the Commission as defendants. In his brief in opposition to the motion to dismiss he stated: “[T]he government maintains that the individual Civil Service Commission Commissioner (sic) must be named as parties. The complaint has been amended to list them as parties.”
Approximately one month after the filing of the amended complaint, the district court dismissed the cause “for lack of jurisdiction to grant the relief sought.” The plaintiff then filed a request that the court “specify the lack of jurisdiction referred to in its order so that plaintiff may be able to make a decision as to the advisability of any further action in this matter.” At the hearing on this request the district judge stated that the basis for his dismissal was the sixth ground advanced by the defendants for dismissing the complaint. Thus the district judge’s action of dismissal was not based upon a lack of service of the summons and the amended complaint upon the members of the Commission.
After the amended complaint was filed the defendants raised no objection to the lack of service. If they had done so or if the district judge had based his dismissal upon this ground, I would have no quarrel with the view adopted by the majority. But in light of the record at the time the plaintiff filed his appeal, the plaintiff had the right to assume that the sole issue was whether the district court had jurisdiction to order the Commission to perform a discretionary act. If there had been any indication that the dismissal was for lack of service, counsel for the plaintiff might have requested time within which to perfect the service. For this reason the plaintiff should not suffer a dismissal of his complaint; rather this cause should be remanded so as to give him an opportunity to serve the members of the Commission in the manner prescribed by Rule 4 of the Federal Rules of Civil Procedure and 28 U.S.C. § 1391(e).